The opinion of the Court was pronounced by
Hutchinson, C. J.
It is agreed that Stoddard once had his legal settlement in Montpelier; and the only question, now to be decided, is, did Stoddard in such a sense receive support from Montpelier, during his seven years residence in Calais, as to prevent his gaining a legal settlement in the latter place ? The present action is brought to recover the expenses, to which the town of Montpelier was subjected, for the support of Stoddard, a pauper, while imprisoned in the County jail in Montpelier, since he had resided seven years in Calais. If he became chargeable to either town, in the sense of the statute, before the seven years had expired, he gained no settlement in Calais.
With regard to the assistance furnished during the first imprisonment of Stoddard, which was before the seven yeafs expired, it seems, that the jailer called upon Hubbard, the overseer of the poor of Montpelier, and requested aid for Stoddard, who had before told the jailer of his poverty. Hubbard gave no heed to this call. After-wards, and after Stoddard had sworn out of jail, he was again applied to for assistance, and refused to interfere, till Stoddard gave him a bill of sale of his tools, that were' at Calais; which were afterwards redeemed by a note against a third person, which proved sufficient to reimburse the expenditure made by Hubbard, and left a balance to be paid back to Stoddard. If Hubbard as overseer, on this occasion, had furnished the little aid of four or five dollars, as an expenditure of the Town’s money, there could be no doubt but that Stoddard would have retained his former settlement in Montpelier. On the other handr if Hubbard had furnished this money from his own funds, on receiving the pledge of tools, there could have *579been no pretence, that this would prevent his gaining a settlement in Calais. Whatever difficulty there is, results from the money’s being drawn from the town treasury. But this, upon full concideratton, seems to be but the lending of the town’s money to the pauper on a pledge of his own property or security. Stoddard, in as literal and emphatical a sense, procured this support for himself, as if he had procured it from any other source, upon pledge of the same property.
Merrill & Spaulding, for plaintiffs.
Samuel S. Prentiss for defendants.
The question is not, who handled the money for his relief ? but who bore the burden of this relief? Stoddard clearly bore this, himself. He not only paid the money in the end; but he kept the town all the time safe from loss.
If the town had furnished this assistance upon tfieir. own responsibility, and wholly at their own risk, probably, their being indemnified by an after payment, might not have varied the case, according to the case cited from Connecticut. Yet we must not forget, that the eleventh section of the statute, which regulates the giving aid by towns to transient person, gives a remedy against the town, where the person relieved belongs, only in the event of such person’s being unable to respond.
This section prescribes the remedy to be general as-sumpsit for monies laid out and expended. Were it not for this, I think the town suing, in such a case, would need to aver in their declaration, that the person relieved was unable to respond.
We consider the charge of the County Court correct, authorizing a verdict for the plaintiff, and their
Judgement is affirmed.